Citation Nr: 1409821	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-09 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional attorney fees from past-due benefits in excess of $936.96.

[The issues of entitlement to service connection for a left calf muscle disability, to include muscle tear and muscle atrophy and weakness, hearing loss, a left knee disability, and an acquired psychiatric disability, to include posttraumatic stress disorder, will be addressed in a separate decision.]


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from October 1998 to July 2007.  The appellant is the Veteran's attorney. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  Following a July 2008 denial of benefits from the RO, the Veteran and the appellant executed an attorney-client fee contract whereby the Veteran agreed to pay a fee equal to 20 percent of the total amount of any past-due benefits awarded on the basis of the Veteran's VA claim.  

2.  In a rating decision dated October 28, 2010, the RO partially granted the Veteran's claims and, as a result, assigned a combined rating of 20 percent, with payments effective beginning August 1, 2007.


CONCLUSION OF LAW

An additional attorney fee of $909.60, which is a 20 percent attorney fee calculated on the basis of the Veteran's award of a 20 percent rating, as aggregated from August 1, 2007, through October 28, 2010, less monies already paid, is warranted.  10 U.S.C.A. § 1174(h)(2) (West 2002); 38 U.S.C.A. § 5904(d) (West 2002); 38 C.F.R. § 14.636(h) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant and an agent or attorney have entered into a fee agreement under which the total amount of the fee payable to the agent or attorney (i) is to be paid to the agent or attorney by the Secretary directly from any past-due benefits awarded on the basis of the claim, and (ii) is contingent on whether or not the matter is resolved in a manner favorable to the claimant, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim.  A claim shall be considered to have been resolved in a manner favorable to the claimant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 14.636(h)(1).

Under VA regulations, such award of past-due benefits must result in a cash payment to a claimant or an appellant from which the fee may be deducted.  (An award of past-due benefits will not always result in a cash payment to a claimant or an appellant.  For example, no cash payment will be made to military retirees unless there is a corresponding waiver of retirement pay.)  38 C.F.R. § 14.636(h)(1)(iii).

Also, under VA regulations, "past-due benefits" means a nonrecurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by a VA agency of original jurisdiction (AOJ) or the Board or the lump sum payment that represents the total amount of recurring cash payments that accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the AOJ, the Board, or an appellate court.  38 C.F.R. § 14.636(h)(1).

When the benefit granted on appeal, or as the result of the reopened claim, is service connection for a disability, the "past-due benefits" will be based on the initial disability rating assigned by the AOJ following the award of service connection.  The sum will equal the payments accruing from the effective date of the award to the date of the initial disability rating decision.  If an increased evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the AOJ, and if the agent or attorney represents the claimant or appellant in that phase of the claim, the agent or attorney will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase.  38 C.F.R. § 14.636(h)(1)(i).  

Under 10 U.S.C. § 1174, regarding separation pay upon involuntary discharge or release from active duty, a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received, less the amount of Federal income tax withheld from such pay.  10 U.S.C.A. § 1174(h)(2).  

The essential facts of the case are not in dispute.  In a July 2008 rating decision, the RO, in pertinent part, granted service connection for chronic left achilles tendonitis and assigned a noncompensable (0 percent) initial rating effective July 25, 2007, and denied service connection for tinnitus.  In October 2007, the Veteran filed a notice of disagreement with the July 2008 decision, as well as the proper form appointing the appellant as his representative in his appeal.  The Veteran and the appellant executed an attorney-client fee contract whereby the Veteran agreed to pay a fee equal to 20 percent of the total amount of any past-due benefits awarded on the basis of the Veteran's VA claim.  

In a rating decision dated October 28, 2010, the RO granted service connection for tinnitus and assigned a 10 percent rating, and assigned an initial rating of 10 percent for chronic left achilles tendonitis, for a combined rating of 20 percent, effective July 25, 2007.  In the letter accompanying the decision, the RO explained that the Veteran's payments would be effective beginning August 1, 2007.  It also explained that, as he had received a severance payment allowance of $49,393.80 from the military for his chronic left achilles tendonitis, VA must hold back part of his compensation until the severance amount was paid back, and that after an amount equal to his severance pay allowance was paid back, he would start receiving his full monthly VA compensation.  

The letter further explained that the total amount of past-due benefits from the Veteran's award was computed as $4,684.80 for the period of August 1, 2007, through October 28, 2010, and that 20 percent of this amount equaled $936.96, which would be withheld for attorney fees to be paid directly to the appellant.  In its February 2011 statement of the case, the RO explained that, while it had been determined that the gross amount of compensation to which the Veteran was entitled from August 1, 2007, through October 28, 2010, was calculated to be $9,232.80, in light of the Veteran's disability severance pay from the military under 38 U.S.C. § 1174(h)(2), the compensation for this amount was being withheld from his compensation benefits until the amount of net severance pay had been recouped.  Therefore, the net amount of retroactive compensation benefits due the Veteran during this period was calculated to be $4,684.80.  The RO further reasoned that the amount of attorney fees payable was calculated to be 20 percent of the net compensation benefits due the Veteran for the period of August 1, 2007, through October 28, 2010, or $936.96.  

The appellant essentially contends that he is entitled to 20 percent of the gross benefits to which the Veteran was entitled from August 1, 2007, through October 28, 2010, prior to any deductions in such benefits due to the Veteran's disability severance pay from the military, pursuant to the U.S. Court of Appeals for the Federal Circuit's (Federal Circuit's) holding in Snyder v. Nicholson, 489 F.3d 1213 (Fed. Cir. 2007).  

In light of the pertinent controlling law, the appellant's appeal must be granted.

In Snyder, the Federal Circuit directly addressed "the of meaning of 'total amount of any past-due benefits awarded on the basis of the claim' as that phrase is used in 38 U.S.C. § 5904(d)(1)," and held that "the 'total amount of any past-due benefits awarded on the basis of the claim' is the sum of each month's unpaid compensation-as determined by the claimant's disability rating-beginning on the effective date and continuing through the date of the award."  Snyder, 480 F.3d at 1218.  According to the Federal Circuit, "the word 'award' is clear and unambiguous, and in the parlance of veterans' benefits it means the amount stated as the award for success in pursuit of a claim for benefits."  Id. at 1219.  Thus, under 38 U.S.C. § 5904(d), the amount "awarded," from which the 20 percent fee payable to the agent or attorney by the Secretary is calculated, is "distinct from the amount actually payable" to the represented claimant.  Id.

Applying its holding to the facts in Snyder, the Federal Circuit found that "the statutory limitation on payments to an incarcerated veteran does not purport to change the monthly compensation awarded on the basis of a veteran's claim," but rather that such statute "merely instructs that a certain amount of 'such compensation' be withheld."  Id. at 1218; see 38 U.S.C.A. § 5313(a)(1).  Therefore, while veteran awarded a 70 percent disability rating might be precluded from receiving payments in excess of those from a 10 percent disability rating due to his incarceration, attorney fees calculated under 38 U.S.C. § 5904(d) were to be on the basis of the 70 percent disability rating awarded, as aggregated over the appropriate amount of time.  Snyder, 489 F.3d 1213.  

Applying the Federal Circuit's holding to the facts here, the statutory limitation on VA payments to Veteran due to his severance payment allowance from the military does not change the monthly compensation awarded on the basis of his granted claims, as determined by his 20 percent disability rating.  Thus, a 20 percent attorney fee calculated on the basis of that 20 percent rating, as aggregated from August 1, 2007, through October 28, 2010, is warranted.  Pursuant to 38 U.S.C. § 5904(d), the amount "awarded," from which the 20 percent fee is calculated, is the aggregate compensation of the 20 percent rating, even though the amount "payable" to the Veteran from that award is less due to his severance payment allowance from the military under 10 U.S.C. § 1174(h)(2).  In essence, the RO calculated "past-due benefits" in the amount of $9,232.80 prior to reduction for separation pay; the appropriate attorney fee was 20 percent of $9,232.80 (or $1846.56), not $936.96.

The Board notes that in Snyder, the Federal Circuit specifically considered the fact that the amount payable to the represented incarcerated veteran was insufficient to cover the amount of attorney fees sought on appeal.  Snyder, 480 F.3d. at 1217.  It also considered VA regulations specifying the requirement for payment under 38 U.S.C. § 5904(d) that "[t]he award of past-due benefits results in a cash payment to a claimant ... from which the fee may be deducted," and "that past-due benefits 'means a non-recurring payment ... which represents the total amount of recurring cash payments which accrued between the effective date of the award ... and the date of the grant of the benefit.'"  Id. (quoting 38 C.F.R. § 20.609(h)(1)(iii), (3), now 38 C.F.R. § 14.636(h)(1)(iii), (3)).  However, the Federal Circuit nevertheless found that, under 38 U.S.C. § 5904(d), the amount "awarded," from which the 20 percent fee payable to the agent or attorney by VA is to be calculated, is "distinct from the amount actually payable" to the represented claimant, and rejected the assertion that any such VA regulations dictated otherwise.  Id. 

Accordingly, a 20 percent attorney fee calculated on the basis of the Veteran's award of a 20 percent rating, as aggregated from August 1, 2007, through October 28, 2010, must be granted.  An attorney's fee award of $909.60 ($1,846.56, less the $936.96 already paid) is granted.  



ORDER

An additional attorney's fee in the amount of $909.60 is granted.



____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


